Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The communication received on 2/2/21 has been entered.

Response to Arguments/Amendments
In light of Amendment and applicant’s arguments the 35 U.S.C. 112 rejections are withdrawn.
Applicant's arguments have been carefully considered but they were not found persuasive.  Arguments directed towards claims 13-19 and 20 are substantially the same as the arguments towards claims 1-12.  Thus, the examiner specifically addresses arguments directed towards claims 1-12

Argument I
Applicant argues that Chen teaches a single user having access to personal information, which by definition is not designed to be shared with others.
Response I
Chen discusses the system to provide a secure service (secure access to the medical records system), which clearly would make no sense to limite to a single person, as also noted by Chen in para 30:  : “authorizing access to certain persons, only during business hours” and “authorization also may be granted to registered emergency medical personnel".
Furthermore, the claim does not require the personal information to be shared with others but merely access the secured service.  
Note that by the virtue of user authentication, the system provide a secure service to only member of a group of members authorized to access the secured service (only the group of people that are successfully authenticated and/or the people who match the stored biometric data can access the system).
Argument II
Todd teaches traditional authentication roles (e.g., an administrators group), but does not provide any information to functionally extend these to include multiple users having different biometric data. 
Response II
It appears that applicant argues against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Given the fact that in Chen the group of unauthorized users (e.g. users that failed authentication) Todd reference was merely brought to address the presumably intended meaning of the claim.  
Specifically, Todd was introduced to expressly articulate access to secure service based on a group membership.  
The reference was not intend to address biometric data that was taught by Chen.
Argument III
Dobai teaches multiple users having access via biometric data, but the access is not for a specific duration and never expires. 
Response III
It appears that applicant argues against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Dobai was not used to address the argued limitation.
Fertel and Park addressed the argued limitations with the added motivation to combine.
Argument IV
Fertell/Park limit access to specific days/times, but do not remove access after a specific duration. 
Response IV
The claim language require access at the time of receipt of the request (“whether a time of receipt of the request is within a select duration during which the requesting person has access”).
As clearly taught by Fertell, only the receipt of the request at particular time/day would be permitted while other attempts would be disallowed (see Fig. 6 and the associated text). 
Similarly, Park clearly discusses permit access only to request “made within a validity period” (see para 30). 

Claims 1-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 5-6, 9, 13-15 are newly rejected under 35 U.S.C. 103(a) unpatentable over Chen (USPUB 20080177569) in view of Todd (USPN 7093088) and further in view of Dobai (USPUB 20180130556) and Fertell (USPUB 20020099825) or, in alternative Park (USPUB 20200106778).
Chen teaches receiving a request to access a secured service (a request from an individual para 11); capturing biometric data from a requesting person; determining the requesting person’s identity by comparing the captured biometric data [to a database] of biometric data of known persons (authenticating the identity of the individual  … prompting the individual to provide biometric information and receiving the biometric information that are compared to known biometric information for the individual the identity of the individual authenticated when the biometric information matches the know biometric information, para 11); if the system determines that the requesting person is [a member of the group of members] authorized to access the secured service, then granting the requesting person access to the secured service (providing access when the individual’s identity is authenticated and the authorization is verified, para 11); and else if the system determines that the requesting person is not [a member of the group of members] authorized to access the secured service, then denying the requesting person access to the secured 
Although, Chen’s teaching does not expressly addresses the requesting person’s authorization to access the secured service based on a group membership such solution would have been old and known conventional technique as illustrated by Todd (determine whether the user is as a member of an authorized group authorized to perform the requested actions, col. 46 lines 38-43).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known authorization techniques to Chen’s/Todd’s invention given the predictable benefit of security.
Furthermore, not only Chen (para 23) suggests fingerprint/facial biometrics, the examiner asserts that using any particular biometric scheme requiring particular biometric data gathering would have been an obvious variant amounting merely to design choice not affecting the functionality of the invention while offering the benefit of authentication.
Chen/Tod does not, but in related art Dobai teaches grant multiple users having different biometric data access to the specific security service (para 31-32 and 48, for example).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Dobai’s teaching into Chen/Tod’s invention given the predictable benefit of security in multiuser environment.
Lastly, although Chen as modified teaches limiting access based on determination whether the requesting person is not a member of the group of members authorized to access the secure service, the Chen as modified does not expressly suggests a 
Additionally, the computer functionalities are implemented by hardware components (e.g.  biometric sensor on which a finger is pressed, para 34) and as per  storing/retrieving biometric data in/from a database of biometric data of known persons, not only the structure holding the biometric data in Chen’s invention would meet such a label but also, a skilled in the art would readily appreciate that [Official Notice is taken] such solution would have been old and well known in the art of computing offering the predictable benefit of data access.  Clearly, the database must be populated in order for the data to be read from it.
Lastly, clearly maintaining user groups that identify people authorized to access each secured service recognized, if not inherent, would have been at least implicit.  In order to use a person’s authorization via an authorized group, such group must have been defined and specify members of the group, the practice [Official Notice is taken] old and well known in the art of computing (e.g. Windows NT) offering the benefit of scalable access control.
As per claim 15, the fact that gathered biometric data obtained by the biometric detection component is compared clearly indicate the process of normalization. 
Claims 2-3 and 10-12 are rejected under 35 U.S.C. 103(a) unpatentable over Chen in view of Todd, Dobai and Fertell/Park and further in view of Chung (USPUB 20030136835) and Dutu (USPN 6727800).
Although in the broadest reasonable interpretation Chen as modified addresses the limitation allowing access to a secured area of software, for the purpose of the expedited prosecution the examiner would like to offer other service authorization services, as cited in applicant’s claims.  This being said, the examiner would like to point out that while Chen as modified teaches granting access to a requested secure service to an authorized user as discussed above, applying access control access to a person in any particular environment (to people trying to vote or attempting to fly an airplane, unlocking the door, etc.) would have been an obvious variant merely amounting to design choice not affecting the functionality of the invention: the user would have to be deemed authorized prior to accessing the server.  
However, for the purpose of the expedited prosecution the examiner offers Chung’s discussing access control to voting machine (biometric digitized signature compared to previously acquired and if there is match the voter is deemed to be authenticated and voting is authorized, para 43) and Dutu discussing access control to an airplane (a keyless system for operating and accessing a vehicle such as airplane.  Permitting entry into vehicle determine if the individual is an authorized user for the vehicle by obtaining information from an individual at the vehicle from a single 
Claims 4 are rejected under 35 U.S.C. 103(a) unpatentable over Chen (USPUB 20080177569) in view of Todd, Dobai and Fertell/Park, further in view Colvin’s (USPUB 20040107368) or Bostick’s (USPUB 20130239191)
The examiner asserts that in the broadest reasonable interpretation users may only have suspicion but not exact knowledge that their access is being verified given the fact that upon providing their credentials (biometric or otherwise) they are offered access.  However, for the purpose of the expedited prosecution, the examiner offers Colvin’s and Bostick’s references that addresses more closely the intended meaning of claim 4 (Colvin’s para 120, Bostick’s para 13). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include operating transparently without users knowing that their access is being verified given the benefit of usability.
Claims 7 and 19 are rejected under 35 U.S.C. 103(a) unpatentable over Chen in in view of Todd, Dobai and Fertell/Park, and further in view of Lindeman (USPUB 20120129503).
Chen as modified teaches determining the identity as discussed above, 
Chen does not, but in related art, Lindeman suggest maintaining a profile for each known person that contains all of the information known about that person as well as information about security groups of which the person is a member (para 47).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Lindeman’s teaching into Chen as modified invention given the benefit of customization.
Claims 8 are rejected under 35 U.S.C. 103(a) unpatentable over Chen in view of Todd, Dobai and Fertell/Park, and further in view of Ting (USPUB 20020174344) or Ahmad (Ahmad et al. “Image-based Face Detection and Recognition: ‘State of the Art’,” International Journal of Computer Science Issues (IJCSI), vol. 9, no. 6, pp. 169, 2012).
Chen as modified teaches determining the identity by comparing biometric data as discussed above.
Furthermore, Ting and Ahmad teach normalizing the biometric data (Ting’s para 42 and Ahmad’s entire text). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Ting’s or Ahmad’s normalizing into Chen as modified invention given the predictable benefit of data operation.
Claim 18 is rejected under 35 U.S.C. 103(a) unpatentable over Chen in view of Todd, Dobai and Fertell/Park, and further in view of Hui (Hui et al., “Adaptive Weight Estimation In Multi-Biometric Verification Using Fazzy Logic Decision Fusion”, Conference Paper in Acoustics, Speech, and Signal Processing, 1988. ICASSP-88., 1988 International Conference on May 2007, DOI: 10.1109/ICASSP.2007.366726).

Chen as modified does not but, in related art, Hui et al. teaches the biometric comparison component applies a fuzzy match, to which a weighting is applied to determine a match (Note the entire text). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Hui’s teaching into the Chen as modified invention given the benefit of biometric verification.
Claim 15 is rejected under 35 U.S.C. 103(a) unpatentable over Chen in view of Todd, Dobai and Fertell/Park, and further in view of Ionita (USPUB 20180046853).
One interpretation of the claim has been addressed above.  This is the second interpretation of the limitation.
Chen as modified teaches the biometric detection component as discussed above.
Additionally, Ionita teaches component that normalizes facial recognition data to include a limited number of points scanned on a face that stay the same even when the person turns his or her head a different direction (see Fig. 2, 8-9 and 14-15 with the associated text).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Ionita’s teaching into Chen as modified invention given the predictable benefit of user recognition.
Claims 16-17 and 20 are rejected under 35 U.S.C. 103(a) unpatentable over Chen in in view of Todd, Dobai and Fertell/Park, and, in alternative, in view of Sands (USPUB 20040148526).

Appropriate correction is required.

Conclusion

Allowable Subject Matter
Claims XXX are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
	/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433